



EXHIBIT 10.1


EVERTEC, INC.
2013 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNITS AWARD AGREEMENT - DIRECTORS


THIS RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is made as of June 1,
2020 (the “Date of Grant”), by and between EVERTEC, Inc. (the “Company”) and you
(the “Participant”). Defined terms used but not otherwise defined herein will
have the meanings attributed to them in the Plan (defined below).


W I T N E S S E T H


WHEREAS, the Company maintains the EVERTEC, Inc. 2013 Equity Incentive Plan (the
“Plan”); and


WHEREAS, in connection with the Participant’s service as a member of the Board
of Directors of the Company (the “Directorship”), and in accordance with the
Company’s Independent Director Compensation Policy, the Company desires to grant
Restricted Stock Units to the Participant, subject to the terms and conditions
of the Plan and this Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the parties agree as
follows:


1.
Grant of RSUs. In consideration of the Directorship and subject to the terms,
conditions and restrictions set forth herein, the Company grants to the
Participant ###TOTAL_AWARDS### shares of Restricted Stock Unis (the “RSUs”).
Each RSU represents the unfunded and unsecured promise of the Company to deliver
to the Participant one share of common stock, par value $.01 per share, of the
Company (the “Common Stock”) on the Settlement Date (as defined in Section 6
hereof).



2.
Purchase Price. The purchase price of the RSUs shall be deemed to be zero U.S.
Dollars ($0) per share.



3.
Vesting. The RSUs shall vest and become non-forfeitable on May 31, 2021 (the
“Vesting Date”), provided that the Participant was actively carrying out his or
her duties in connection with the Directorship at all times from the Date of
Grant through the earlier of (a) the Vesting Date or (b) the date of the
Company’s next Annual Meeting of Stockholders where Directors are elected.



4.
Termination.

(a)
In the event of the Participant’s Disability (defined below) or in the event the
Directorship is terminated due to the Participant’s death, all of the RSUs that
have not become vested as of the date of Disability or the Termination Date
(defined below), as applicable, shall automatically vest.



(b)
In the event the Directorship is terminated other than as set forth in (a)
above, all of the RSUs that have not become vested as of the Termination Date
shall automatically be forfeited.



(c)
For purposes of this Section 4:



“Disability” shall mean the Participant’s inability to perform the Directorship
by reason of any medically determinable physical or mental impairment for a
period of 6 months or more in any 12 month period.


“Termination Date” is the date the Participant’s Directorship is terminated
under the circumstances set forth in (a) or (b) above.






1



--------------------------------------------------------------------------------





5.
Dividend Equivalents. If the Company pays an ordinary cash dividend on its
outstanding Common Stock at any time between the Date of Grant and the
Settlement Date (as defined in Section 6 below) -- provided that the date on
which stockholders of record are determined for purposes of paying a cash
dividend on issued and outstanding shares of the Common Stock falls after the
Date of Grant -- the Participant shall receive on the Settlement Date or
promptly thereafter (but in no event more than 75 days after the Vesting Date)
either: (a) a number of Shares (as defined in Section 6 below) having a Fair
Market Value (as defined below) on the Vesting Date equal to the aggregate
amount of the cash dividends paid by the Company on a single share of the Common
Stock, multiplied by the number of RSUs that are settled on the Settlement Date;
or (b) a lump sum cash payment equal to the aggregate amount of the cash
dividends paid by the Company on a single share of the Common Stock, multiplied
by the number of RSUs that are settled on the Settlement Date ((a) or (b) as
applicable, the “Dividend Payment”); provided, however, that in the case of (a),
any partial Share resulting from the calculation will be paid in cash.



For purposes of this Agreement, “Fair Market Value” means the closing price of
the Company’s Common Stock at the close of business of the applicable date.


6.
Settlement. Within 75 days following the day any RSUs are vested in accordance
with the terms and conditions of this Agreement (the “Settlement Date”), the
Company shall (a) issue and deliver to the Participant one share of Common Stock
for each vested RSU (the “Shares”) and enter the Participant’s name as a
shareholder of record or beneficial owner with respect to the Shares on the
books of the Company; and (b) calculate the Dividend Payment. The Participant
agrees that the Company may deduct from the Dividend Payment any amounts owed by
the Participant to the Company with respect to any whole Share issued by the
Company to the Participant to cover any partial Share resulting from the
settlement process.



7.
Taxes. The Participant shall be responsible for payment of any taxes due in
respect of the Shares and the Dividend Payment; and the Company shall withhold
any applicable taxes in respect of the Shares and the Dividend Payment (a “Tax
Payment”). In order to satisfy the Participant’s obligation to pay the Tax
Payment, the Company will withhold from any Shares otherwise to be delivered to
the Participant, a number of whole shares of Common Stock having a Fair Market
Value equal to the Tax Payment (i.e., a “cashless exercise”); provided, however,
that the Participant may elect to satisfy his or her obligation to pay the Tax
Payment through a non-cashless exercise, by notifying the Company within at
least 5 business days before the Settlement Date. If the Participant does not
provide such notification within the established timeframe, the Company will
proceed with the default method of the cashless exercise. If the Participant
fails to pay any required Tax Payment, the Company may, in its discretion,
deduct any Tax Payments from any amount

then or thereafter payable by the Company to the Participant and take such other
action as deemed necessary to satisfy all obligations for the Tax Payment
(including reducing the number of Shares delivered on the Settlement Date). The
Participant agrees to pay the Company in the form of a check or cashier’s check
any overage of the Tax Payment paid by the Company as a result of making whole
any partial Share issued through a cashless exercise. Furthermore, the
Participant acknowledges and agrees that the Participant will be solely
responsible for making any Tax Payment directly to the appropriate taxing
authorities should the Participant opt not to satisfy his or her Tax Payment
through a cashless exercise.


8.
Rights as Stockholder. Upon and following the Settlement Date (but not before),
the Participant shall be the record or beneficial owner of the Shares unless and
until such Shares are sold or otherwise disposed of, and, if a record owner,
shall be entitled to all rights of a stockholder of the Company (including
voting rights).



9.
Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the Commonwealth of Puerto Rico applicable to contracts to be
performed therein.



10.
Notice. Every notice or other communication relating to this Agreement shall be
made in writing and the notice, request or other communication shall be deemed
to be received upon receipt by the party entitled



2



--------------------------------------------------------------------------------





thereto. Any notice, request or other communication by the Participant should be
delivered to the Company’s General Counsel.


11.
Miscellaneous. This Agreement and the Plan contain the entire agreement between
the parties hereto with respect to the subject matter hereof and supersede all
prior communications, representations and negotiations in respect thereto. No
change, modification or waiver of any provision of this Agreement shall be valid
unless in writing and signed (or accepted, if made electronically) by the
parties hereto. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of the Participant, acquire any rights hereunder in accordance
with this Agreement or the Plan. The terms and provisions of the Plan are
incorporated herein by reference, and the Participant hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the terms and provisions of the Plan and the provisions of this
Agreement, the Plan shall govern and control. Every provision of this Agreement
is intended to be severable and any illegal or invalid term shall not affect the
validity or legality of the remaining terms. Any dispute regarding the
interpretation of this Agreement shall be submitted by the Participant or the
Company to the Compensation Committee of the Company’s Board of Directors (the
“Committee”) for review, as provided for in the Plan. The resolution of such a
dispute by the Committee shall be binding on the Company and the Participant.



By clicking “I Accept” in the checkbox below, the Participant is hereby agreeing
to the terms and conditions of this Agreement as of the Date of Grant set forth
above, and that he or she has read the same, including the Vesting Schedule.




3

